10-1251-cv
Heicklen v. Kelly



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 9th day of February, two thousand eleven.

PRESENT: GUIDO CALABRESI,
         RICHARD C. WESLEY,
         GERARD E. LYNCH,
                       Circuit Judges.
________________________________________

JULIAN HEICKLEN,

                    Plaintiff-Appellant,

                           v.                                     No. 10-1251-cv

RAYMOND KELLY,* New York City Police Commissioner,
JASON TOALA, Police Officer Shield #27613,

            Defendants-Appellees.
__________________________________________




                *
              The original complaint listed “Robert Kelly” as a defendant, but the New York City
     Police Commissioner’s actual name is “Raymond Kelly,” and the Clerk of Court is directed to
     amend the official caption accordingly.
FOR APPELLANT:                 Julian Heicklen, pro se, Teaneck, NJ.

FOR APPELLEES:                 Scott Schorr, Julie Steiner, for Michael A. Cardozo, Corporation Counsel
                               of the City of New York, New York, NY.


       Appeal from a judgment of the United States District Court for the Southern District of New

York (Koeltl, J.).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Julian Heicklen, proceeding pro se, appeals the district court’s judgment granting the

defendants-appellees’ motion for summary judgment and denying Heicklen’s cross-motion for summary

judgment. We assume the parties’ familiarity with the underlying facts, the procedural history of the

case, and the issues on appeal.

       We review an order granting summary judgment de novo and ask whether the district court

properly concluded that there were no genuine issues of material fact and that the moving party was

entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300

(2d Cir. 2003). In determining whether there are genuine issues of material fact, we are “required to

resolve all ambiguities and draw all permissible factual inferences in favor of the party against whom

summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (quotation marks

omitted). However, “conclusory statements or mere allegations [are] not sufficient to defeat a summary

judgment motion.” Davis v. New York, 316 F.3d 93, 100 (2d Cir. 2002).

       Having conducted an independent and de novo review of the record in light of these principles,

we affirm the district court's judgment for substantially the same reasons stated by the district court in

its thorough and well-reasoned decision.


                                                    2
       We have considered Heicklen’s other arguments on appeal and have found them to be without

merit. Accordingly, the judgment of the district court is hereby AFFIRMED.


                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk




                                               3